Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 19, 2018

The Court of Appeals hereby passes the following order:

A18A1813. ROBERT FRANK SMITH v. THE STATE.

      On January 2, 2018, this Court granted Robert Frank Smith’s application for
discretionary appeal from the trial court’s order denying his motion in arrest of
judgment. See Case No. A18D0228 (decided Jan. 2, 2018). The order provided that
Smith could file a notice of appeal within 10 days of the date of the order. See
OCGA § 5-6-35 (g). Smith filed his notice of appeal on January 16, 2018, which was
fourteen days after the entry of the order.
      The timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. White v. White, 188 Ga. App. 556, 556 (373 SE2d 824)
(1988). Because Smith failed to file a notice of appeal within 10 days of our order
granting his discretionary application, the notice of appeal is untimely. Accordingly,
this appeal is DISMISSED for lack of jurisdiction. See OCGA § 5-6-48 (b) (1);
Barnes v. Justis, 223 Ga. App. 671, 671-672 (478 SE2d 402) (1996).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/19/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.